                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ADAM PELATT,                                    CV 19-57-BLG-SPW-TJC

                    Plaintiff,                  ORDER GRANTING
                                                DEFENDANT’S
vs.                                             UNOPPOSED MOTION TO
                                                ALLOW ATTENDANCE AT
INTUITIVE SURGICAL, INC.,                       PRELIMINARY PRETRIAL
                                                CONFERENCE BY
                    Defendant.                  TELEPHONE


      Defendant Intuitive Surgical, Inc. (“Defendant”) has filed an unopposed

motion to allow counsel to appear at the Preliminary Pretrial Conference by

telephone. (Doc. 7.) Good cause appearing, IT IS HEREBY ORDERED that

Defendant’s motion is GRANTED.

      Defendant’s counsel, Michelle L. Gomez, may appear by telephone at the

July 16, 2019 Preliminary Pretrial Conference. Counsel shall use the Court’s

conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 17th day of June, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
